Title: From John Quincy Adams to George Washington Adams, 25 June 1825
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Washington 25 June 1825
				
				I enclose here with the two Policies of Insurance on my two Houses in Nassau Street Boston, which will expire on the first of next Month; and which you will take care to have renewed. Keep the new Policies in your own custody, till further order from me—I hear a pleasing account of your industry and attention to your profession—Send me a list of the Law Books that you have, and I will undertake to make an addition to your Law Library, from a small purchase that I have lately made.Your affectionate father
				
					John Quincy Adams.
				
				
			